Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 20, 1975 (the date on the clerk’s extract is July 3, 1975), convicting him of three counts of murder in the second degree, after a nonjury trial, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. At issue is whether defendant’s representation by his retained counsel was so inadequate as to have deprived him of a fair trial. Defendant was charged with three counts of murder in the first degree, allegedly committed on February 20, 1967. Defendant was thereafter found to be unfit for trial and was confined to mental hospitals until 1974. Pursuant to a court order dated July 25, 1974, defendant was examined as to his fitness to proceed to trial and was found fit to proceed. His trial commenced on February 21, 1975. Following the presentation of the People’s case, defense counsel interposed, as a defense, a claim that defendant was insane at the time of the commission of the *939crimes. In support of the said defense, counsel merely introduced into evidence hospital records, some of which were illegible. She failed to present a psychiatrist or other expert to evaluate their contents. The defense presented was, therefore, largely meaningless. Counsel’s presentation of the insanity defense, on which there was a serious issue, was completely inadequate and, consequently, defendant was deprived of a fair trial (cf. People v Droz, 39 NY2d 457, 462; People v Bennett, 29 NY2d 462). Latham, Acting P. J., Cohalan, Shapiro and Titone, JJ., concur.